394



                 OFFICE OF THE AlTORNEY GENERAL   OF TEXAS
                                  AUSTIN



I


    Honorable Traylor Russell
    Dl#trlot Attorney
    lat.Pleasant,Texas
    Dear sir:




    cent dots,     which   re




                                          of Title 15 of the
                                          on Finmoe Corpora-
                                           or create aorpora-

                                ase and leare landr,.pwohaae,
                                   nd plants, and purohase
                                   faollltier;maahlmry, mater-
                                   the smnfacture of strategic

               “The corporations80 organicedape knovn am
          defame plant corporationa. Such a oorporatfon
          vao organized for the purpose of oonrtractingon
          lands aoquuiredlocated in the South part of Morris
          County, e plant for the purpore of mnelterlng IFon.
          The oorporationis now, and haa been for BOW CUm,
          engaged in the oonrtruotion of thlrr plant.

               “By virtue of exeoutive order Ho. 8972 undai'
          date of Ikoember 12, 1942, the Secretary of Uar
                                                            395

Honorable Traylor Russell, page 2


    and the Searetary of Ilsvymere authorised *to es-
    tablish and maintain mllltary guards and patrols
    and to take other appropriatemeesures to proteot
    from injury and destruotloncertain strateglo
    premises materials and utilities,all of vhloh
    are set out In CUP. 15 issued b the Usr Dspart-
    ment under date of Naroh 17, 19t3. This olroular
    further states,
          "*Aooord%ngly,the 8e6rets.q of War dlreot-
     ed the Pilitary organisatlonof plant guard foroes
     as Auxiliary IUlitary Pollee.'
          "Xt is further provided in the oiroular men-
     tioned above that these atembers of the Auxiliary
     Pollee shall take an oath of offloe, a oopy of
     vhich is enolosed herevlth and the olroular furth-
     er provides that these Auxiliary Wllltary Polio4
     shall be subject to oall at all t&se8 for lllilitary
     use IA aAy 4m4rg4Aoy.
           "The rwr4n84 Plant OorporatlonIn Morris
    County has employed a number of these Auxiliary
    Pollee to guard its premises and materials. The
    majority of these msn are local SIOA,living in
    the vlolnity of 25 lallesof the plaoe of thelr work,
    Boeh 1s armed vith a pistol which must be provided
    by eaoh ~indivldual.Under lnstruotiow     of the
    corporationoffloers of this unit, these men have
    been oarrylng these pistols with them from their
    place of residenoe to their vork. They do not
    carry these pistols on their person vhile goips
    to and from their work but are required to oerry
    the@ not loaded In their vehlole in which they may
    be traveling and Iu the event they leave this ve-
    hicle for any purpose, they are Instruoted to leave
    the gun in the automobile. They are father In-
    structed that In travellag to and from their vork
    to their placreof residence that they must travel
    the most usual dlreotly traveled road. Recently,
    ths Sheriff of Morris County arrested one of these
    Auxlllary   Nllitary Poll04 and filed oharges
    against him under Art. 483, Chapter 4, Title 9,
    P.C. of Texas. This man so arrested aad charged
    vas at the Use of his arrest traveling from his
    place of residence to his plaoe of work.
                                                                  396

goAorabl4 Traylor Russell, page 3


           "Based UpOA the foregoing faots, I ask of
       Yom department an oplnlon in regard to the fol-
       loving t

            “1. Are the msmbers of the Auxiliary Mlll-
       tery Polioe authorisedto oarry OOAO4816d v4apons
       at any and all times, regardless of whether they
       be traveling to and from their place of resldenoe
       t0 their pl804 Of vork?
            "2. If the above question is answered in the
       Aegatlve; then are the members of the A~x$llary
       Mllltary Police permitted to carry et all tQnes
       oonoealed veapons vith them from their plaoe of
       residenoe to their vork?
            "f 4~01084 herevlth a oopy of circular 15
       vhioh has been delivered to me and kindly ask that
       you return this olroular along vith the oath of
       off104 vlth your O~iAiOA.
            I. . . ."

          We have oarefullyread Clroular  Ro. 13, issued by
the   War           Headquarters, Army Service Boroe, Washing-
            Department,
ton, D. C., dated as of March 17, 1943, pertaining to A~xlll-
ary Willtary Pollo4, together with the Agreement bstveen the
United States of Amerloa and the plant guard.
          Ye are setting forth oertain portions of said Clr-
cular Ho. 15, which ve feel are pertinent and have an important
bearing OA the lasu4s 1Avolved.
          On page 1, the purpose of the Auxiliary Military
Police is stated as follova:
            "1. . . . The purpose is to lnorease the
       authority, efffolenoy,aad responsibilityof guard
       forces at plants important to the proseoutlon of
       the var, and t&ugh military tralnlng to provide
       euxfll8ry forces throughoutthe United States to
       SUpplemeAtthe Army IA vartims 4m4rg4noy sltuatlons."
          The mission of the AauxiliaryMlitary Polio4 is pro-
vided on page 2 and from vhloh the following is taken:
                                                                   I.,   .




                                                            39’7


Ronor8bl6 Traylor Russ411, page 4


          -2. Mission of the Auxiliary lilltary Pollee.
     -- a. The mlsslon of a guard for04 of Auxilluy
     Ulitary Pollee Is --- -
          "(1) To provide internal axul axtern  pro-
               tection of the plant against sabotage,
               espionage,and na$aaralhasards.
          "(2)   To serve with the Army in providing pro-
                 teotlon to the plaiitsnd its envlronr in
                 4m4rg4Aoy situatloAs.
          "br AA emergenoy sltuatlan In vhloh the Auxil-
     iary JillltaryPollo4 may be oalled upon for nilitary
     ~84rv104msy arise from flood, oonilagratlon,or
     other dlsastsr~ internal disorders haaudous to
     property or production importurt to the pros4ou-
     tlon of the wari enemy aotion by air raid: fifth
     oolum~ aotivlties3paratroop attaak or lnvasion~
     or it may arise from any other 0oAditloA or olr-
     oumstano4 lATOlViAg the plant or its 00smluAitymak-
     ing it A40488ary to place in operation 0~4 or more
     of the emergenoy phuu of the IfasDepartment or of
     the Servioe Cosmwd.
          "0. A guard for06 or any member thereOf,
     vhether 011or off duty, may be 888igAed to duty
     in an emergenay at pleoes other thaA the pr4ml848
     of the plant normally served, provided only that
     IA the OpiAiOB of the plnrrtguard offloer or other
     representativeof the Army in oommand such asslgn-
     ment vi11 contributeto the proteotlon of the guard
     foroess OWA plant and its environs or to the pro-
     t4OtiOA Of its PWDdUOtiOA."
          On page 4, ve find the following language:
                      Guard foroes vhioh have not been
     orgaJz;d ;s'&ulred (see par. 1 attaohed let-
     ter) vi11 be assembled at the ear.%iestpraatloable
     date by the plant management at the request of the
     plant guard offioer. At this assembly the Arti-
     014s of Uar as presorlbedby Artiole of Uar 110
     will be read and ex~leined to eaoh memberof the
     guard foroe. . . .
gkmorable Traylor   Russell, page 5


           The oircular reads   in part as follovs OA page 50
           “The Auxiliary Mllltary Pollo4, lPrmedlately
     after the Articles of War have been read and ex-
     plained, vi11 be impressed vlth the faot that the
     Ooverment   of the Unlted States 1s dlreotly inter-
     ested in the eeourity and proteotlon of the plant
     and its produotlan88 essentlsl to the suooessful
     prosecutionof the var. . . .
          “5. The Oovernment of the UAlted States re-
     gards the protection of this plaAt and Its produo-
     tlon as 4ss4Atial IA the suoo4srfulpros4outioAof
     the var. The Auxiliary Military Pollo4 are ordered
     to provide this neoessary proteotloA and to vard
     off tlaqer or threat of danger of soy kind and prom
     any souro4. If foroe must be used to aooompllsh
     this Pesult it vi11 be used only to extent reason-
     ably AOCOlSSPJ’~”
           The follovlngappears onHge     7:
          'The Auxiliary Military Pollo4 are supplement-
     ing the Army of the United States S.Aa vital task
     of proteotingvar materials and.var produotlon
     faollltl4s. Attempts to intimidate them ol? to
     reduce or nullify their lffloienay, or interfere
     vlth the performaAoeof their mission, may oonrtl-
     tute a violationof Federal as ~411 es state orlm-
     i~al lava, When suoh inoldents are suspected,a~
     inquiry vi11 be made and a detailed report vi11 be
     8eAt immediatelythrough oha~~4ls to the offfiaeof
     the Provost Marshal General as 8 basis for requsst-
     IAg an iAv4stigatlonor prOS4OUtiOA."
           On page 9, ve find as follows:
          “Because the mlsslo~ of the Auxiliary Nili-
     tary Polloe lnoludes s4rvio4 with the Army (see
     pax. 2&), the lava of var require that members wear
     distinctiveinsignia or marks oapable of reoognl-
     tiOA 8t a distanoe. By wearing mush lnslgnla or
     marka members serving vlth the Army will be reoog-
     nised as legitimatetroops and not deemed irregulars
     or guerillas. . . .a
Honorable Traylor Russ411, page 6


          Then, on pages 10 and 11 ve quote in partr
         "The Auxiliary Military Pollee must be armed
    vlth appropriateveepons furaLshed by the plant
    rmrnagementif such arming is recommendedby the
    plaat guard officer, Any sidearm, rifle, or shot-
    gun may be an appPOpriat%VeSpoA depending on the
    olroummteno4s. . . .
         "The Auxiliary Military Pollo4, as agents of
    the Federal Qovernmentwill not be subjeot to any
    state or muniolpal requirementwhich oonfllots
    vlth their wartime duties. A member of the Auxll-
    larg Military Polio4 required to be armed in per-
    formance of his duties will not be oompelledto
    obtain a 1104~84, permit, or bond to p088488 small
    firearms in order to comply vlth loos1 statutes or
    ordinances. State authoritieshave oonourredvhen
    this qU4stiOA ha8 been presented. The full OO-
    operation of state and loos1 authoritiesvi11 be
    obtained and loos1 requirementsmet unl4ss a satls-
    factory understcmbisgis reaohed."
          Certain portions of the AgreemeAt between ths United
States of America and plant guards are as follovsr
          II   . the United States is approving ths em-
     plqyme&'of certain guards es a oivllien auxiliary
    'tothe mlllt~y police for the purpos4 of guarding
     and proteotingtar material, war pr4mis4s and v&r
     utllltlesfrom injury or destruotloAby the enemy
     or otherwise, inoludl~g ths making of arrest, as
     psaob offloers for vloletlons of Pederel lava, as
     ~411 as for vlolatioAs of orders and regulations
     lssusd by military authority. . a ,
         “(3)        and vi11 obey a~iyorders Issued
    in conneotl~n't~erevith by the President,as Com-
    mander in Chief of the Army and Hevy of the United
    States, and by his duly euthorlsed officers.
         ". . . .

          “(4)      . I am subject to military law dur-
     ing the per;oi of my employment.”
RonOr8ble Traylor Russ411, page 7


          As you stated in your letter, the members of the Auxil-
iary Mllitarg Police In Norris County are, under instruotlons
of the oorporetlon offloers of this unit, 08rryLng pistols on
their perrons while going to and from their vork; that they are
further instructed to oarry the pistols unloaded in their ve-
hicles in which they may be tr8Vellag and in the event they
leave their vehioles for sny purpose, they are iAStrUOt6d to
leave their guns In the automobiles. In traveling to and from
vork, they must travel the most usual dlreotly traveled road.
          It is ths opinion of this d%p8PtZS%At that the numbers
of the Aux.tll8ryHllltary Polioe, aoting In eooordanoe with
lnstruotlons above set out, are not violating any penal lav of
the State of Texss vlth reference to oarrging a pistol. Burther-
more, slnoe the instructions of the oorporatlon offloers of
this particular unit do not pennit its guards to oarpy pistols
at any and all times, we do not feel it neoessary to ansver
your query es to whether or not members of the Auxiliary yill-
tay Polio4 are alloved to ofwry ooAoealed weapons at any and
all times, regardless of vhether they be traveling to and from
vork.
           As per your request, ve are returning vlth this opln-
ion Circular lo. 15 end the Oath of Offloe vhloh aooompanied
your letter.
                                         Yours very   truly
                                    ATTCRBwl QENlRAL OF ZEUS




                                               Robert 0. Kooh